Eon. Lyle V. Timinr                            &inion No. v-496..
County Attorney                                Re:       Con8titutioMlity of Artic1er
u11lAcy county                                           608, 6Oa-1 md 6Oa-2, V.C.C.P.~’   ’
Raymondville , ,Texam

Dear sir:

          You have requerted thir office to ,reconrider the holdFng In
Attorney            Opinion Ho. 0-6#0,
            General’0                   vherein it held H. B. 342, Acte
or the 48th Legirlature, p. 424 - 425 (Articler ha, &a-l and a-2,
v, c. c. P.) unconatitutIoMl.    The Act in question readr a# folXovr:

            “Sec. 1. Ilo person #hall be tried In any mi~demesnor cane
in sny Jurtice Precinct Court except in the precinct in vhlch the offenre
Mm comitted, or in which the defendant residers provided that in any
IUimdeWNnorcame in vbich the offeMe val comltted in a prediact where
there lo no qualified Jurtice Precinct Court, then trial rhallbe had
in the next adjacent precinct in the ray county which my have a duly
qualified Jurtice Precinct Court, or in the precinct in vhlch the de-
fendant my revids; provided t&t in ual awh mimieaeuror case, upon
diequalificatioti  for any mason of 8llJtirticer  of the Pe8ce in the pre-
cinct in ti$e name county, havw. a duly quslified Ju8tlce of the Peace;
provided that, upon agrsemeat betveen the attorney repmredting the State
and each defendaut or hir mtfonuy, vhich rid agreemnt shall be keduced
to writing, rigned by raid attorney reprerentiag the State and each de-
fendant or hir attorney, and filed in the Jurtice Court In !@I$& 8uch
mlrdemeanor cane ir pending, the Jumtice of the Peace before tihom Buch
clue ir pending my, in hll df8cntion,     trpnsfer 8uch ceuxe to the Jutiice
Court of any other precinct In the same county, rimed in euch agreement;
Fide”      that in any mir&manor came ih the Jurrtice Court in which two
     or more defends&r are to be tried Jointly, liuch case may be tried
la a Justice Court of the precinct where the offeme vao committed, or
vherenay     of the     defendant0   reside.         ’

          “Sec. 1-A.  lo Conotable~rball be allowed a fee in any mledemeanor
caw arislry in any precinct other then the one for which he hr been elected
or appointed, except through an orderduly entemd upon the’Minuter of the
county coml~rioner~ court.

           WC. 1-B. Any Jumtice of t& Peace, Comtable, Deputy Codtable,
Bherlff, or Deputy Sheriff either elected or appointed, violatin8 q
provirioa of thil Act lWl1 be puairbed by fine of not lere tbm One Hundred
Do-r     (4100) nor more than Pive Hundred Dollar@ ($500) and Wll be rub-
Ject to be remved   from office by 8ction brought in Dietrlct Court for t&t
pu2po~.”
Eon. Lyle V. Timminx, psea 2 (V-496).



           It ww held,in Opinion ID. O-6940 t&t the 8bom quoted proviriqm
go furf&ertinumguhtingvenue       orgmntfn@~prioile~rto~      &fen&nt~ith
reference to the place 0r hia trialbecuwe    it limitr the extent 0r temitory
in which the Justice of the Peace my retain Jurirdictioa.    It wao further
held that much limitation vlolated the profirionr of &ticle V, Section 19,
of our State Conotitution, vhlch provider a& follow@:

           *Juat1cee or the Peace rbll    kme JurircUction ia m-l&ml utter8
of all  caaervherethe   penaltyorfinetobe      X#pomdbyXwrJ,n&be          ais
than for two hundred dollarm, and In civil~tten      of all came@where the
amount in controvorryirtwo    hundred dollarr or &n,excluurive    of intereat,
of which exclurive ori@nal Jurirdiction ix not giwm to thr,DWtrict       or
County Courts; and mch other Jurisdiction,    criminal and aivil, &r my be 'pro-
videdby lav, under ruch regulations armybe       pre#cribed by W# . . ."

           It hu boon N#gemt*(Ltmt the atatuter in quutloa ti .ye!nle tit-
utexeadtlmttho     llmitation#p&edthenin&Q              cmvlthintlm        eoprtrplated
meaning or comtitutio?mlJurimlSotioa,aad,u          mch,uehot      M iamlld uer-
ciee 0r le@rlative   autborit~.  To mlpport tlnr cmtwltiNr        it ir mubmitted
that "territorial  Juri8dict~o+ I# a rsplrtr, aail di8tinct titer        over uhick,
the Leglalatum ry uercimq coatm& It im further mattra,               tbt    in mw
inmtancer, the fs#imlrrtum hu pamed @tmtutW~              venue  -*tort,      dr am
in probate ntterr,   hu @veauolurlve      Juriidictiontothon       copnty court*
wberclnthe mbject mtterexi&o&

          A clo~'inapoation     of then valid etatuteo, Jxnfwer, gill ahow thei
tobe clearly dirtin@i&hablo irmthor         lnque@tib&    ThemaWoryvenue
8tatutee deal with Nitr to W uids @mm@8         oft& fnaurtrialAcCidoht Ebud,
divorce proceeding,   electi~.couteti~   W,mita     to review the rule@ or ovderr
0r the Railmad CoLLCion.        m rrcrd to tm polmr or the ~&e#m,e&urdto dee-
iate   a puticular   court uuraelu#ivetrlbuuml        to heu:mch canea,Judge
Crite in Alpha Petroleum Co. '1. Irunil,   59 8. W. (26) $4 emounced thwrule
l   r 0llo M :         :

           “Un&r the p&in terga of th, whom-quoted mtatuteyc are compelled
to holdthat any xuitwblch -'to      maul* mdify, or #t eel& any rule of
the canmriamionvalid on itm %oe, p~tedby~authority        of the term of
chapter 26, mpn, s 15 (VernmlmAano~ Civ. fit. &rt. 6029), must be~btiught
In a district court of Tnvlr county, Tex oI and flmt thla requiremnt ir one
of Jurisdiction, and not a mre question of venaie . L1e
           *       e ve iimh   to exprembly state that we do not hold that it lier‘
withinthe p&ofthe            ~al#meto,       by ntatute, take anay the conmtitu-
tioal   jur+lictian    of dUtrict courtx. What we hold lm thet, where the fnait
lo to enforoe a right Wch exiete only by opeiution of the ntMute, and not
\pldarthe Cowtitution or the commn law, It doea lie within the pomr of the
Iagialatun to *r-to           a pm$$cnlu court 41 an exolu8im tribunU'to In&r
and deterrins Nch tit. In m&a cue where the #batute, l# thin opls Qsr,
proriden that the tit      bkdl be flled,in a particular court, it demn#t.nte#
-        .,   : -,   :




    Eon. Lyle V. Timninr, pa&t 3 (V-496)



    a conclusive legilllatlve intent to derignate such court ae the. only tribunal
    where such matter can be litigated,  and, a8 said by our Supremz Court, rpeak-
    in# through Judge Cureton, In Ming%3v. Wadley, 115 Tex. 55%, 285,s. W. 1084,
    1069: ‘In special proceedings’not within the commonlaw Jurlsdi&ion, the
    court’6 Statutory designation of the venue il mandatory and Jurirdlctfonal.~”

    Obvioumly, these special proceedings were not contemplated by the wrltere of
    the Constitution, and they exist today a6 ntatqtory rights.   Furthermore, in
    @antirig thio exclusive jur$sdiction to certain court6 the power of all the
    other courte b8.c not been diminished but rather that of a ftw has been lncreaaed.
    Am to probate mtterm and tht appointment of (plardimr of ninors, idiots,   etc.,
    Article V, Section 16, of the Texan Comtitution grant.0 to County Courtr the
    Jurisdfction as nuy be provided by lsw.

               In the case of Valdes v. Cohen, 56 8. W. 375 (Clv. App., writ refused)
    the conrtitutional Jurirdiction of the Juetice Court WIII!defined aa fOiiOWI5:

              “Phe territorial   Jurisdiction conferred by the Constitution on Justice
    court6 is as wide and comprehtnsive as that conferred on the dlatrict courts.
    It 16 coextensive with tht limit8 of the State. It ie not confined to any
    county or precinct.    If a district cpurt can render a vulid jud&mentagainst
    ths realdent of another county who faila to appear and plead hi6 prlvile@s,
    10 cm the Juwtice Court, for both ue courta of the cozvtitution,      and both
    hsve the maus territorial   jurisdictioa  . . .”

    Thir cast leaven no doubt but that the nebulour concept of “territorial juris-
    diction” as pertains to the power of a court to render Judgmentcomee within
    the constitutional Jurl~diction of the Jurtice Court.

               On the other hand, it is well nettled that “juriodictfon   i6 the power
    of a court to hear and determine a controversy and to render a Judgmentthereon.”
    &mrov v. Corbin, 62 9. U. (2d) 641; Jud v. City of San Antonio, 184 5. W. (2d) :
    821; Mu-tin v. Sheppard, 201 S. W. (2d) 810.    It im equally well lttled that
    Jurisdiction comietr of only two matters, jurisdiction     of subject matter and
    Jurimdiction or pereon. Ming these legal definitions a8 a #taGLard, it fol-
    lows that any act that would prevent tht “power to I&ar and to d&ermine and
    to render" a cam is a definitt l-it    upon the jurisdiction of a court. The
    ht         i.aqwbti0n   COIPUICOI a~ r0ii0va:

              “Sec. 1. Ho person sh8ll be tried ia any ~irdemeenor ca8e in eq
    Justice Precinct except in the precinct in which the offtntt MI) committed,
    or In which the defendant realdes . . .” (Rmphulr applied) .

    Thim statute does not MY that the Jumtlce Court shall retain ite Jurisdiction,
    allowing a plea of privlle&e to the deftndaut to have the venue changed. This
     wt&tute rorbldn the Jumtica Court to hear any such came. In other wordo, the
    ‘pwer ofa6ttce        Court ia abolished except 40 to the meaner 8peciried in
     the atMute.   Obviouelj, therefore, the Act diminishem jurirdictlon and of
     Nch contravenes Article V, Section 19, of the Texa8 Conntitutlon.
          U there be any further doubt a# to wh&mr’the et&.zter in &eBtion
are there of venue or~juriw+tlon,    md iwpection of the portign ttst placer
l peaaltyupou JUdgemrhouldbe conclu8ive. The veatiupect,       orplrronr;l
pririlege of a defeadm&, irtotallylackiry.      Cwthe other kmnd, the clear
and obrioue intent of the Lagiulrture im to rmove tlm power o? the judge to
mlt and heu and render juwt,       biadiqd 8uch jum uodor~lt~r      8hould It
be done. The peqaltiem 8tri&e at the autborlty of tkm court and fib@ dut$er
of the w8B.    Tti im, pr H, a limit upoai ju.riWdlo~.

          It f~llown,~therefore, that the kontentlon8 am to the vali#ty  oi
&tic&m 6Oa, &a-1 mad&a-f& V. C.,C. P., q        not Eontralli~C and thit At-
t~rnqt3eneral'm OpinionRo. O-6940 inntiW~rucE8Q~%pte818~rrpsd.




                                                                                ,..